ACCEPTED
                                                                                             04-14-00883-CR
                                                                                  FOURTH COURT OF APPEALS
                                                                                       SAN ANTONIO, TEXAS
                                                                                        3/13/2015 2:56:43 PM
                                                                                               KEITH HOTTLE
                                                                                                      CLERK

                                    NO. 04-14-00883-CR

 DARIUS DUKES                                  §     IN THE FOURTH COURT
                                                                             FILED IN
                                               §                      4th COURT OF APPEALS
 vs.                                           §     OF APPEALS        SAN ANTONIO, TEXAS
                                               §                      3/13/2015 2:56:43 PM
 THE STATE OF TEXAS                            §     SAN ANTONIO,       KEITH E. HOTTLE
                                                                     TEXAS
                                                                              Clerk
                         MOTION TO WITHDRAW AS COUNSEL

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes M. Patrick Maguire, Movant, and brings this Motion to Withdraw as

Counsel and in support thereof shows:

       1.     Movant is attorney of record for Darius Dukes, and was appointed by the

Court to represent Defendant on appeal.

       2.     Good cause to withdraw exists as specified below:

              a.      Undersigned counsel has reviewed the record in this cause and no

meritorious issues were found that could be urged on appeal.

       3.     This withdrawal is not sought for delay, but that Defendant might be

represented by counsel of his choice.

       4.     The last known address of Darius Dukes is as follows: 9345 E. Highway

290, Apt. 5106, Austin, Texas 78724.

       5.     A copy of this motion has been delivered to Darius Dukes, who was

thereby notified in writing of his right to object to this motion.

       6.     There are not any pending settings or deadlines in this case because an

“Anders” Brief was filed.
                                        PRAYER

      WHEREFORE, PREMISES CONSIDERED, Movant prays that the Court will

grant his motion to withdraw on the face of this pleading.

                                         Respectfully submitted,


                                         M. Patrick Maguire, P.C.
                                         Attorney and Counselor
                                         945 Barnett Street
                                         Kerrville, Texas 78028
                                         Tel: (830) 895-2590
                                         Fax: (830) 895-2594



                                         By: /s/ M. Patrick Maguire
                                            M. Patrick Maguire
                                            State Bar No. 24002515
                                            Attorney for Darius Dukes
                                 NOTICE TO CLIENT

      This is to notify you that this Motion for Withdrawal of Counsel is set for hearing

at the time and place stated herein. You do not have to agree to this motion and if you

contest the withdrawal of M. Patrick Maguire as attorney in this cause, you should

appear at the hearing.    If you do not oppose M. Patrick Maguire's withdrawal as

attorney of record in this case, you may appear in court and inform the judge that you

agree with this Motion.



                                        BY: /s/ M. Patrick Maguire
                                           M. Patrick Maguire
                                           State Bar Number: 24002515



                             CERTIFICATE OF SERVICE

      This is to certify that on March 12, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Kerr County, 402

Clearwater Paseo, Kerrville, Texas 78028, by hand delivery.



                                         /s/ M. Patrick Maguire
                                        M. Patrick Maguire